In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-18-00165-CR


                             GARY ANDERSON GILLIS, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 54th District Court
                                     McLennan County, Texas1
                  Trial Court No. 2017-1078-C2, Honorable Matt Johnson, Presiding

                                             July 26, 2019

                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Gary Anderson Gillis, was charged with the offense of assault family

violence by occlusion,2 enhanced by two prior felony convictions.3 Appellant pleaded not

guilty and the case proceeded to a jury trial. During the presentation of evidence,




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to

this Court from the Tenth Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
        2   See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2) (West 2019).

        3   See TEX. PENAL CODE ANN. § 12.42(d) (West 2019).
appellant, without any plea bargain agreement, changed his plea to guilty. He entered

pleas of “true” to both enhancement allegations. He was subsequently convicted and

sentenced to seventy-five years’ imprisonment. Appellant timely filed his notice of appeal.

In presenting this appeal, counsel has filed an Anders4 brief in support of a motion to

withdraw. We grant counsel’s motion and affirm the judgment.


       In support of his motion to withdraw, counsel certifies that he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Id. at 744; In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). In compliance with High v. State, 573 S.W.2d
807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has discussed why, under the

controlling authorities, there are no reversible errors in the trial court’s judgment. Counsel

notified appellant by letter of his motion to withdraw; provided him a copy of the motion,

Anders brief, and appellate record; and informed him of his right to file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed

counsel’s obligations on the filing of a motion to withdraw supported by an Anders brief).

By letter, this Court also advised appellant of his right to file a pro se response to counsel’s

Anders brief. Appellant has not filed a pro se response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support this appeal but, like counsel, we have



       4   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
found no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed.
2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137,

138 (Tex. Crim. App. 1969). After carefully reviewing the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        Accordingly, we grant counsel’s motion to withdraw5 and affirm the judgment of the

trial court.


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        5 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3